Case 1:03-md-01570-GBD-SN Document 5742-1 Filed 01/27/20 Page 1 of 3

os pa
Dex nox

   

oats ans,

 
  
 

 

 

    
 

UNITED STATES DISTRICT COURT}; Me “nT
SOUTHERN DISTRICT OF NEW YORK £!. ak Ppp NIC: i
PDO ALLY Say ii ;
mane we oe AED i
In re Terrorist Attacks on September 11, 2001 03 MDL 1570 (G fo PILE)

ECF Case

 

 

 

This document relates to:
Cheryl Rivelli et al. v. Islamic Republic of Iran, No. 1:18-cv-11878 (GBD) (SN)

fees | ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS
ON BEHALF OF RIVELLI PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B IV

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Rivelli IV, who are each a spouse, parent, child, or
sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Iran
Defendants”) entered on September 3, 2019 (ECF No. 5047), together with the entire record in
this case, it 1s hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608 (a) for sovereign defendants and 28 U.S.C, § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Rivel/i JV, as identified in the attached Exhibit A, who are each a
spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

1S

docs-100229570.1

 
Case 1:03-md-01570-GBD-SN Document 5742-1 Filed 01/27/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Rivelli IV, as identified in the attached Exhibit B, who are each the
estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B; and it
is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-8
to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration’’) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1 to B-8 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is further

docs-100229570.1

 

 
Case 1:03-md-01570-GBD-SN Document 5742-1 Filed 01/27/20 Page 3 of 3

ORDERED that the remaining Rivelli Plaintiffs not appearing on Exhibits A or B, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages or for decedents’ pain and suffering from the
September 11" attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

Ay a B Daw

 

GEORGE BEPANIELS
United State’ District Judge
Dated: New York, New York

J anuae p i 5 3020

docs-100229570.1

 

 
Case 1:03-md-01570-GBD-SN Document 5742-2 Filed 01/27/20 Page 1 of 2

 

Exhibit A

 

 
 

000‘000'vES

 

 

 

 

 

 

 

WLol
000‘00S‘8$ pylyd auowe|es UID euuy BUOLUE|eS yauyed uyor
o000‘00S‘8s pylyd auowees UOIHINIA Japuexajy auoweles yoiyed uyor
000‘00S‘8$ piud aUOWe|eS ud! uepiy SUOWe|eS yolyed UYor
000‘00S‘8$ priya sjueDIW ‘'N Ajao1s }3|MoY Apne
oWen QwenN
INNOIWY quapaceg 11/6 XIPINS QWeN Se] SiDBIN QWeN S14 awenN aIPPIN QWeN 3414
AIOVANV. n 0} diysuoieys ° 3se q ,

SJDVIVG WAILVv10s ysuonejoy | J4ILNIVId 4SLLNIVId dunihivna SSILNIVId 7 1NdQ3930 iNaganga 1N3q03)3aq

 

 

 

 

 

 

 

 

 

(Juapaceg L 1/6 Jo awleN yse7 Aq Ayeoyaqeyd}y)

HPPATY OF “XE

Z40z Abed OZ/LZ/TO Palla ¢-cv2G uewNS0q NS-Gd9-0ZSTO-PW-E0-T ese

 

 
Case 1:03-md-01570-GBD-SN Document 5742-3 Filed 01/27/20 Page 1 of 2

Exhibit B

 
Cen aH RB wWN

PP PP PrP
AnoR WNP SD

Case 1:03-md-01570-GBD-SN Document 5742-3 Filed 01/27/20 Page 2 of 2

EX. B to Rivelli

(Alphabetically by Last Name of 9/11 Decedent)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DECEDENT DECEDENT DECEDENT : Economic Non-Economic TOTAL Damage
First Name Middle Last Name Suffix Damage Damage Amount
Name Name Amount Amount
Joseph Rivelli Jr. $2,561,879 $2,000,000 $4,561,879
Catherina Robinson $2,000,000 §2,000,000
Judy Rowlett $2,000,000 $2,000,000
Paul G. Ruback $2,000,000 $2,000,000
Joanne Rubino $2,000,000 $2,000,000
Brock Safronoff $6,238,055 $2,000,000 $8,238,055
Edward Saiya $2,000,000 $2,000,000
John P. Salamone $17,193,651 $2,000,000 $19,193,651
John Sammartino $3,252,784 $2,000,000 $5,252,784
Anthony Savas $413,088 $2,000,000 $2,413,088
Gerard P, Schrang $2,000,000 $2,000,000
Johanna Sigmund $4,486,155 $2,000,000 $6,486,155
Dianne Signer $2,587,693 $2,000,000 $4,587,693
Bonnie Smithwick $2,000,000 $2,000,000
Maynard S. Spence $4,017,025 $2,000,000 $6,017,025
Hilda E. Taylor $2,000,000 52,000,000
TOTALS $40,750,330 $32,000,000 $72,750,330

 

 

 
